Citation Nr: 1724380	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-24 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to a rating higher than 60 percent for dyshidrotic eczema. 

2.  Entitlement to separate ratings for scars secondary to dyshidrotic eczema.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Gibson





INTRODUCTION

The Veteran served on active duty from December 1975 to December 1979.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In this decision, the Board must deny a higher schedular rating for his eczema, but is directing that his eczema be referred to the Director of the Compensation Service for extraschedular consideration.  The Board is granting special monthly compensation (SMC) at the housebound level, effective from January 27, 2015.  The record shows that the Veteran has scars as a result of his eczema, but the evidence pertaining to scars must be developed.  Accordingly, the issue of ratings for scars and for his eczema are REMANDED to the Agency of Original Jurisdiction (AOJ), as discussed in detail below.


FINDINGS OF FACT

1.  The Veteran's dyshidrotic eczema manifests with more than 40 percent of his entire body affected and with the requirement for constant systemic therapy.

2.  As of January 27, 2015, the Veteran had a TDIU based on his skin disability alone, and other disabilities that combined to a 70 percent rating.


CONCLUSIONS OF LAW

1.  The criteria are not met for a higher rating for dyshidrotic eczema on a schedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.3, 4.27, 4.118, Diagnostic Code 7806 (2016).

2.  The criteria are met for SMC at the housebound level starting from January 27, 2015.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  The Veteran's relevant treatment records have been associated with the claims file.  He has also been provided with VA examinations, which are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  He has not alleged any prejudicial deficiencies or omissions in the development of this claim.

Increased Rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities.  They are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Separate Diagnostic Codes identify the various disabilities.  38 C.F.R. Part 4.  If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran's eczema is rated 60 percent under DC 7806, which pertains to dermatitis or eczema.  38 C.F.R. § 4.118.  Under DC 7806, a 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  This is the highest available rating for eczema on the Schedule for Rating disabilities.  Accordingly, a higher rating is not available.

The Veteran has argued that he is, nonetheless, entitled to a higher rating for his eczema.  He notes that his symptoms are very severe and have caused marked interference with his employment.  The Board interprets his arguments as a request for extraschedular consideration.  However, the Board is not permitted to make a determination as to an extraschedular evaluation in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).           

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App, 111 (2008).

The record shows the Veteran has severe symptoms resulting from his service-connected skin disability.  The record contains photographs that reveal his symptoms are extensive, covering his legs, arms, trunk, neck, feet, hands, and scalp.  The September 2009 VA examination shows pustules and excoriated sores, which caused severe itching.  During the March 2012 hearing with the Decision Review Officer, the Veteran reported being covered in painful sores, which he compared to feeling like he was covered with fire ants.  He said showering was painful, and that his wife had to help him dry and treat each individual sore with prescribed medications.  He said he was fearful of losing his job.  His hands had thickened skin and cracks, making it painful to use his hands or to hold tools, which negatively impacted his work as a maintenance technician.  He was, at that time, experiencing a bad break out, and had been out of work for five weeks because of it.  The record also contains a September 2009 letter from his employer showing 32 days missed from March through August 2009.  More recently, at the February 2015 VA examination, he was noted to have a heavy covering of skin nodules, erosions, fissures, scabbing, crusting, and weeping sores all over the entire body (except for his face and genitals), affecting all major joints.  His white tee shirt was observed to be covered in blood and plasma from the sores, and he was having to have skin grafts on his feet because the affected skin was causing difficulties walking.

Based on this evidence, the Board finds that the rating schedule does not adequately describe the severity of the Veteran's eczema.  His eczema also caused marked interference with his work, as shown in 2009 and again in 2012.  Ultimately, he was awarded a total disability rating due to individual unemployability (TDIU) due solely to his eczema, effective from March 12, 2012, the last day that he worked.  He submitted his current claim for an increased rating for his skin disorder on August 7, 2009.  Accordingly, this issue will be referred to the Director of the Compensation Service for consideration as to whether an extraschedular rating should be assigned for his eczema.

Special Monthly Compensation (SMC)

SMC is "special" monthly compensation in addition to that which the Veteran otherwise receives for his service-connected disability or disabilities. 

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114 .  

SMC is payable at the housebound (HB) rate where the Veteran has a single 
service-connected disability rated as 100-percent disabling and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently HB by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Here, the Veteran has a TDIU based on his eczema, effective from March 12, 2012.  This meets the requirements for a single disability rated as 100-percent.  As of January 27, 2015, he was assigned a 70 percent rating for major depression.  He is therefore entitled to SMC retroactively effective from January 27, 2015.
 

ORDER

The claim of entitlement to a rating higher than 60 percent for dyshidrotic eczema on a schedular basis is denied.

SMC at the housebound rate is granted starting from January 27, 2015.


REMAND

As discussed above, the Board is referring the Veteran's dyshidrotic eczema to the Director of the Compensation and Pension Service for consideration of whether an extraschedular rating is appropriate for that disability.

The record shows the Veteran has scars caused by his eczema, but the extent and severity of his scarring is unclear.  On remand, an updated and thorough scars examination must be conducted for a report on the extent of scarring and disfigurement on his head, neck, and face, and on the extent of scarring not on his head, neck, and face, and whether those scars are unstable or painful, deep and nonlinear, or superficial and nonlinear.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's service-connected dyshidrotic eczema to the Director of the Compensation Service for consideration of whether an extraschedular rating is appropriate.  Ensure that all appropriate notification is sent to the Veteran and his representative in connection with this directive.

2.  Schedule the Veteran for an appropriate examination for a report on the extent and severity of scarring that is related to his service-connected dyshidrotic eczema.  

The examiner is asked to provide a list of all scars of the head, neck, and face, and to indicate the whether there are any characteristics of disfigurement that are present.  The examiner is asked to estimate the dimensions of each scar.

The examiner is asked to provide a list of all scars not of the head, neck, and face.  For each scar, indicate whether the scar is painful or unstable, deep and nonlinear, or superficial and nonlinear.  The examiner is asked to estimate the dimensions of each scar.

All opinions are to be supported with explanatory rationale.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


